Citation Nr: 1001018	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-24 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to 
September 1990.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In November 2009, the Veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The service treatment records revealed a posterior right 
shoulder injury repaired by a posterior capsular shift of the 
right shoulder.  


CONCLUSION OF LAW

A right shoulder disability, status post posterior capsular 
shift, manifested by posterior shoulder instability was 
incurred in service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting service connection for a 
right shoulder disability, which is the full benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2009).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of the existence of a chronic 
disease in service and present manifestations of the same 
chronic disease, or when a chronic disease is not present 
during service, evidence of continuity of symptomatology.  
See 38 C.F.R. § 3.303(b) (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

In this case, the Board finds that service connection is 
warranted because there is affirmative evidence in the 
service treatment records of inception of a chronic 
disability in service.  The service treatment records noted 
that the Veteran had shoulder surgery prior to service to 
correct chronic anterior subluxation of the right shoulder.  
A 1984 operative report shows chronic anterior subluxation of 
the right shoulder and a Bristow repair of the right shoulder 
was performed.  The discharge summary noted that there was 
anterior subluxation prior to surgery without evidence of 
posterior subluxation.  The enlistment examination in June 
1985 also noted the surgery and noted that there were no 
problems since the surgery.  A consultation during enlistment 
revealed normal range of motion and no instability in the 
right shoulder.  X-rays were reviewed and the right shoulder 
was found to be asymptomatic.  The right shoulder was 
clinically evaluated as normal and the Veteran was deemed 
qualified for active service.  

The service treatment records revealed an injury to the right 
shoulder in January 1989.  The Veteran felt his shoulder 
popping out while he was pulling heavy fuel hoses.  The 
treatment records showed that after the injury the Veteran 
had recurrent subluxation and there was palpable evidence of 
posterior shoulder subluxation.  A physical examination of 
the shoulder was negative except for the anterior surgical 
scar from the 1984 surgery.  The examiner noted good relief 
from the anterior surgery and found current posterior 
subluxation.  There was also easy posterior subluxation on 
internal rotation and adduction.  Posterior shoulder 
reconstruction was performed in service by a posterior 
capsular shift.  In the operation report, the Veteran had 
extreme laxity of the posterior part of the shoulder capsule 
in June 1989.  In the separation examination in July 1990 the 
Veteran reported right shoulder surgery.  The physical 
examination of the right shoulder revealed scars on the upper 
back shoulder and the upper front shoulder.  

The Veteran asserts that service connection is warranted for 
the in-service injury resulting in the June 1989 surgery.  
Clearly, the Veteran had an injury in service that resulted 
in posterior subluxation and corrective surgery.  

The Veteran also has a current right shoulder disability.  In 
a private medical records dated in September 2004, the 
physician reviewed the Veteran's history, including the pre-
service and in-service surgery records.  After physical 
examination, the physician found that there was posterior 
subluxation, but no evidence of anterior instability and 
minimal, if any, inferior instability.  X-rays revealed 
heterotopic bone anterior to the glenoid.  The Veteran was 
diagnosed with recurrent posterior instability of the right 
shoulder.  

Here, the Board notes the service treatment records show an 
injury in service causing recurrent or chronic posterior 
instability of the right shoulder.  Post service records also 
establish that the Veteran had recurrent posterior 
instability of the right shoulder.  As the chronic disability 
manifested in service is the same disability shown after 
service, service connection is warranted.  

In reaching this decision, the Board acknowledged that there 
was a pre-service right shoulder disability manifested by 
anterior instability.  The 1984 injury caused anterior 
instability, while the in-service injury caused recurrent 
posterior instability.  Of significance, the Veteran 
submitted a letter from a private doctor of osteopathy, dated 
in August 2008.  The physician noted the original Bristow 
right shoulder repair due to anterior shoulder subluxation.  
She also noted that the second surgery was for a different 
condition.  Specifically, there was recurrent posterior 
shoulder subluxation for which the Veteran underwent a second 
corrective surgery.  The physician noted that although the 
surgeries were on the same shoulder, the conditions were 
different.  Based on the foregoing, the Board finds that the 
pre-service injury was separate and distinct from the in-
service injury.

The Board notes that a VA Compensation and Pension 
Examination was conducted in May 2007.  The examiner was 
requested to opine about the degree of aggravation of the 
right shoulder in service.  As the Board finds that the pre-
service injury was separate from the in-service injury, 
aggravation of the preexisting injury is not relevant and the 
VA examination will not be further addressed.  See 38 C.F.R. 
§ 3.304(c) (2009) (development of evidence in connection with 
claims for service connection will be accomplished when 
deemed necessary but it should not be undertaken when 
evidence present is sufficient for this determination).  In 
this case, the Board finds that the evidence is sufficient to 
grant the claim without considering the VA examination.   

In conclusion, there was a right shoulder injury in service 
that caused a chronic disability manifested by posterior 
subluxation.  Additionally, there are current manifestations 
of posterior subluxation, which is the same chronic 
disability shown in service.  As such, service connection is 
warranted.  


ORDER

Service connection for a right shoulder disability status 
post posterior capsular shift, manifested by posterior 
shoulder instability, is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


